                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARTIS C. CARROLL, JR.                      : CIVIL ACTION
                                            :
                    v.                      : NO. 16-1406
                                            :
 THOMAS RICHARDSON and                      :
 LORI AUSTIN                                :

                                         ORDER
       AND NOW, this 21st day of April 2021, upon considering Plaintiff’s untimely pro se

Motion for reconsideration (ECF Doc. No. 191) of our March 9 and March 11, 2021 Orders (ECF

Doc. Nos. 162, 166), Defendants’ Opposition (ECF Doc. Nos. 192, 193), and for reasons in the

accompanying Memorandum, it is ORDERED Plaintiff’s Motion for reconsideration (ECF Doc.

No. 191) is DENIED.



                                                 _____________________
                                                 KEARNEY, J.
